Name: Council Regulation (EEC) No 3451/91 of 25 November 1991 establishing provisions for the implementation of the Joint Declaration attached to Decision No 1/89 of the EEC-Malta Association Council
 Type: Regulation
 Subject Matter: Europe;  international trade;  European construction
 Date Published: nan

 29 . 11 . 91 No L 327/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3451/91 of 25 November 1991 establishing provisions for the implementation of the Joint Declaration attached . to Decision No 1/89 of the EEC-Malta Association Council Whereas this decision-making process makes it impos ­ sible to comply with the three-month time limit laid down in the Joint Declaration ; whereas the procedure should therefore be accelerated and the Community's common position should be adopted by the Commission according to the procedure set out in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common concept of the origin of goods (3), as last amended by Regulation (EEC) No 456/91 (4), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and Malta (') was signed on 5 December 1970 ; Whereas the Joint Declaration attached to Decision No 1 /89 of the EEC-Malta Association Council , imple ­ mented in the Community by Regulation (EEC) No 2229/89 (2), provides, under certain conditions, for a review of the changes made to the rules of origin follow ­ ing the introduction of the Harmonized System ; whereas, by virtue of that Joint Declaration, the Association Council must take a decision within a period of three months of a request being made to it by either of the parties to the Agreement ; Whereas this review concerns cases where the transposi ­ tion of the existing rules of origin into the Harmonized System was not entirely neutral and where it is necessary to restore the substance of previous rules of origin ; Whereas for the purposes of the Decisions to be taken by the Association Council, a common position has to be reached by the Community ; HAS ADOPTED THIS REGULATION : Article 1 The Community's common position for the purposes of the Decisions of the EEC-Malta Association Council concerning a review of the changes made to the rules of origin following the introduction of the Harmonized System pursuant to the Joint Declaration annexed to Decision No 1 /89 of the said Association Council shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1991 . For the Council The President J.M.M. RITZEN (') OJ No L 61 , 14. 3 . 1971 , p . 2. O OJ No L 217, 27. 7. 1989, p. 2. (3) OJ No L 148, 28 . 6. 1968 , p. 1 . (4) OJ No L 54, 28 . 2. 1991 , p. 4.